DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.  Claims 1, 7, 11, and 17 have been amended. Claims 6 and 16 have been cancelled.

Response to Arguments
Applicant’s arguments filed 10/27/2022, with respect to the rejection(s) of claim(s) 4 and 14 have been fully considered and are not persuasive

Regarding claims 4 and 14 applicant argues on page 13 that:
	“In contrast, claims 4 and 14 specify that the modular roadway is positioned "over an aggregate road surface" such that "at least one anchor pin connects one or more segments of the modular roadway with the aggregate road surface." In other words, the modular roadway of claims 4 and 14 is positioned on top of the existing aggregate road surface, such that it is not flush with the existing road surface but positioned over the road surface.
Examiner respectfully disagrees, the application claims an “existing aggregate rod surface”.  “aggregate” is a broad category of coarse- to medium-grained particulate material used in construction, including sand, gravel, crushed stone, slag, recycled concrete and geosynthetic aggregates. Wherein  “the existing aggregate rod surface” is the surface of what a road portion is placed on (i.e. the ground under the road). In Fig 6 of Bolger the modular roadway #22 is anchored by #44 into the concrete being the existing aggregate rod surface at 48.
Therefore Narayana Bhat in view of Bolger teach the modular roadway is positioned over an aggregate road surface, whereby at least one anchor pin connects one or more segments of the modular roadway with the aggregate road surface as claimed in Claims 4 and 14.

Applicant’s arguments filed 10/27/2022, with respect to the rejection(s) of claim(s) 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Narayana Bhat US 20200212721 in view of Bolger US 4836344.

Applicant’s remaining arguments filed 10/27/2022, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Narayana Bhat US 20200212721 in view of TOKURA US 20160144727.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 11, 15, 17 rejected under 35 U.S.C. 103 as being unpatentable over Narayana Bhat US 20200212721 in view of TOKURA US 20160144727.

Regarding claim 1, 11, Narayana Bhat teaches:
providing at least a first wireless charging antenna carried by a vehicle (antenna/coil in vehicle. Fig. 1 #220; ¶  0047"vehicle"),
the first wireless charging antenna in electrical communication with a vehicle propulsion system (coil noted as antenna in electrically connected to vehicle parts being in electrical communication. Fig. 1 #220; ¶ 0047 " a first wireless power receiving apparatus 210 and a secondary coil 220. The first wireless power receiving apparatus 210 and the secondary coil 220 are examples of wireless power receiving apparatuses. A wireless power receiving apparatus may be any type of device capable of receiving wireless power, including a mobile phone, computer, laptop, peripheral, gadget, robot, vehicle, or the like.");
providing a plurality of second wireless charging antennae positioned on or within a roadway(Fig. 5 #121, 122 etc.; ¶ 0047  the wireless power transmission apparatus 110 may be embodied in a roadway,"), 
the plurality of second wireless charging antennae being in communication with at least a roadway control system and a power source (Fig. 1 #121, 122 in communication with 170 and 180); 
establishing an authentication connection between the at least first wireless charging antenna and the roadway control system (¶ 0048 " The handshake signal may be communicated by the first wireless power receiving apparatus 210"); 
triggering, by at least one of the first wireless charging antenna or one of the plurality of second wireless charging antennae (¶ 0042 "the wireless power transmission apparatus may be capable of determining adjacent primary coils to activate" and  ¶ 0044 "the wireless power transmission apparatus may be improved by selectively activating separate primary coils based on an actual or predicted position of a wireless power receiving apparatus in relation to the primary coils"), 
a dynamic seek operation between the first wireless charging antenna and the one of the plurality of second wireless charging antennae to pair the first wireless charging antenna with the one of the plurality of second wireless charging antennae (dynamically seeks operation antenna when coil is selected based on motion predictions. ¶ 0044 "the wireless power transmission apparatus may be improved by selectively activating separate primary coils based on an actual or predicted position of a wireless power receiving apparatus in relation to the primary coils."); and 
transferring a quantity of electrical energy between the first wireless charging antenna and the one of the plurality of second wireless charging antennae (¶ 0042 "the wireless power transmission apparatus can continue to charge the wireless power receiving apparatus"). 
Narayana Bhat does not explicitly teach wherein the dynamic seek operation uses an optical signal communicated between the first wireless charging antenna and one of the plurality of second wireless charging antennae to determine, at least in part, at least one of: antenna availability, antenna location or antenna magnetic flux.
TOKURA teaches wherein the dynamic seek operation uses an optical signal communicated between the first wireless charging antenna and one of the plurality of second wireless charging antennae to determine, at least in part, at least one of: antenna availability, antenna location or antenna magnetic flux (the seeking of antenna occurs by using an optical  sensor. ¶ 0084 " The method of obtaining the installation position of the power-transmitting coil 120 includes, for example, a method of obtaining the installation position based on output of a position sensor such as a sound wave sensor or an optical sensor (not shown). When the power-receiving controller 154 detects from the obtained installation position of the power-transmitting coil 120 that the power-receiving coil 150 of the vehicle M is arranged above the power-transmitting coil 120, the power-receiving controller 154 starts causing the charging circuit 152 to charge the battery 153 ").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the dynamic seek operation taught by Narayana Bhat to have an optical signal taught by TOKURA for the purpose of creating efficient power transmission . (Refer to ¶ 0004)

Regarding claim 5, 15, Narayana Bhat teaches:
wherein the dynamic seek operation is triggered by both of the first wireless charging antenna and one or more of the plurality of second wireless charging antennae.   (both trigger by selection by comparing the position of the antenna to determine which antenna will transmit power. ¶ 0040 " based on placement of the wireless power receiving apparatuses in relation to different primary coils. Each primary coil may be independently activated or deactivated based on a detection of a wireless power receiving apparatus in proximity to the primary coil. ")

Regarding claim 7, 17, Narayana Bhat teaches:
wherein antenna location is determined by at least one of: 
a pressure sensor within the roadway; a proximity sensor within the roadway; an acoustic signal communicated between the first wireless charging antenna and one of the plurality of second wireless charging antennae; or a magnetic signal communicated between the first wireless charging antenna and one of the plurality of second wireless charging antennae (¶ 0095 " a first local sensor configured to detect an object in proximity to the first primary coil based on a coil current measurement.").  

Regarding claim 10, Narayana Bhat teaches:
wherein the quantity of electrical energy is transferred between the first wireless charging antenna and the one of the plurality of second wireless charging antennae while the vehicle is in motion.  (¶ 0042 " the wireless power transmission apparatus may be capable of determining adjacent primary coils to activate based on an actual or predicted motion of the wireless power receiving apparatus. " …… " Based on the predicted motion, the supervisory controller may cause the second primary coil to prepare to transmit energy.")

Claims 2 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Narayana Bhat US 20200212721 in view of TOKURA US 20160144727 and in further view of Mashinsky US 20170136899.

Regarding claim 2 and 12, Narayana Bhat does not explicitly teach wherein the first wireless charging antenna is carried by the vehicle within at least one of: a body of the vehicle, a wheel of the vehicle, a tire of the vehicle, or a housing compartment connected to the vehicle.  
Mashinsky teaches wherein the first wireless charging antenna is carried by the vehicle within at least one of: a body of the vehicle, a wheel of the vehicle, a tire of the vehicle, or a housing compartment connected to the vehicle.  (Fig. 5 #120; Fig. 9 #310)
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Narayana Bhat to have wireless charging antenna is carried by the vehicle within as taught by Mashinsky for the purpose of properly housing parts of a vehicle and continuously charge a vehicle. (Refer to ¶ 0012)

Claims 3-4 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Narayana Bhat US 20200212721 in view of TOKURA US 20160144727 and in further view of Bolger US 4836344. 

Regarding claim 3 and 13, Narayana Bhat does not explicitly teach wherein the roadway further comprises a modular roadway, the modular roadway having a plurality of segments connectable together to form a road surface.  
Bolger teaches wherein the roadway further comprises a modular roadway, the modular roadway having a plurality of segments connectable together to form a road surface. (Col 7 Lines 35-40 " the modular construction of the roadway 20")  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Narayana Bhat to have the modular roadway taught by Bolger for the purpose of easy replacement at low costs. (Refer to Col 3 Lines 1-5)

Regarding claim 4 and 14, Narayana Bhat does not explicitly teach wherein the modular roadway is positioned over an aggregate road surface, whereby at least one anchor pin connects one or more segments of the modular roadway with the aggregate road surface.  
Bolger teaches wherein the modular roadway is positioned over an aggregate road surface, whereby at least one anchor pin connects one or more segments of the modular roadway with the aggregate road surface (Fig. 6 #44).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Narayana Bhat to have anchor pin connects one or more segments of the modular roadway taught by Bolger for the purpose of easy replacement at low costs. (Refer to Col 3 Lines 1-5)

Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Narayana Bhat US 20200212721 in view of TOKURA US 20160144727 and in further view of Nelson US 2020012260.

Regarding claim 8 and 18, Narayana Bhat teaches:
wherein the dynamic seek operation uses data of the vehicle to generate a prediction about a future vehicle location on the roadway (¶ 0056 " the supervisory controller may obtain control information from the server to predict the motion of the wireless power receiving apparatus").  
Narayana Bhat does not explicitly teach wherein the dynamic seek operation uses historical data of the vehicle to generate a prediction about a future vehicle location on the roadway.  
Nelson teaches historical data of the vehicle to generate a prediction about a future vehicle location on the roadway (¶ 0064 " the charging management system 121 may predict the future location of the vehicle based on successive values in the location data reported by the vehicle to determining the likely route of the vehicle." And ¶ 0129 " The databases may include historical traffic").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Narayana Bhat to have historical data taught by Nelson for the purpose of location likelihood. (Refer to ¶ 0064)

Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Narayana Bhat US 20200212721 in view of TOKURA US 20160144727 and in further view of Boys US 10325717.

Regarding claim 9, 19, Narayana Bhat does not explicitly teach wherein a size or a duration of the quantity of electrical energy between the first wireless charging antenna and the one of the plurality of second wireless charging antennae is dependent on a type of the vehicle.  
Boys teaches wherein a size or a duration of the quantity of electrical energy between the first wireless charging antenna and the one of the plurality of second wireless charging antennae is dependent on a type of the vehicle.  (Col 6 Lines 33-38 " the controller controls the quantity of power available to the vehicle. The power available may be determined based on the power demand category or type of vehicle to which power is being supplied")
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Narayana Bhat to have a size or a duration of the quantity of electrical energy dependent on a type of the vehicle taught by Boys for the purpose of supplying power based on power demand. 

Claims 20 rejected under 35 U.S.C. 103 as being unpatentable over Narayana Bhat US 20200212721 in view of Bolger US 4836344. 

Regarding claim 20 Narayana Bhat teaches:
providing at least a first wireless charging antenna carried by a vehicle (antenna/coil in vehicle. Fig. 1 #220; ¶  0047"vehicle"),
the first wireless charging antenna in electrical communication with a vehicle propulsion system (coil noted as antenna in electrically connected to vehicle parts being in electrical communication. Fig. 1 #220; ¶ 0047 " a first wireless power receiving apparatus 210 and a secondary coil 220. The first wireless power receiving apparatus 210 and the secondary coil 220 are examples of wireless power receiving apparatuses. A wireless power receiving apparatus may be any type of device capable of receiving wireless power, including a mobile phone, computer, laptop, peripheral, gadget, robot, vehicle, or the like.");
providing a plurality of second wireless charging antennae positioned on or within a roadway(Fig. 5 #121, 122 etc.; ¶ 0047  the wireless power transmission apparatus 110 may be embodied in a roadway,"), 
the plurality of second wireless charging antennae being in communication with at least a roadway control system and a power source (Fig. 1 #121, 122 in communication with 170 and 180); 
establishing an authentication connection between the at least first wireless charging antenna and the roadway control system (¶ 0048 " The handshake signal may be communicated by the first wireless power receiving apparatus 210"); 
wherein the authentication connection includes at least one identification marker of at least one of the first wireless charging antenna or the vehicle (¶ 0059 " The communication unit may receive identification (ID)"  ¶ 0069 " RF identification (RFID) sensor" ….  " The spatial sensor 520 may communicate the current location or direction of movement to the supervisory controller 170."); 
triggering, by at least one of the first wireless charging antenna or one of the plurality of second wireless charging antennae (¶ 0042 "the wireless power transmission apparatus may be capable of determining adjacent primary coils to activate" and  ¶ 0044 "the wireless power transmission apparatus may be improved by selectively activating separate primary coils based on an actual or predicted position of a wireless power receiving apparatus in relation to the primary coils"), 
a dynamic seek operation between the first wireless charging antenna and the one of the plurality of second wireless charging antennae to pair the first wireless charging antenna with the one of the plurality of second wireless charging antennae (dynamically seeks operation antenna when coil is selected based on motion predictions. ¶ 0044 "the wireless power transmission apparatus may be improved by selectively activating separate primary coils based on an actual or predicted position of a wireless power receiving apparatus in relation to the primary coils."); and 
transferring a quantity of electrical energy between the first wireless charging antenna and the one of the plurality of second wireless charging antennae (¶ 0042 "the wireless power transmission apparatus can continue to charge the wireless power receiving apparatus").  
Narayana Bhat does not explicitly teach a modular roadway which is positioned over an aggregate road surface.
Bolger teaches a modular roadway which is positioned over an aggregate road surface (Fig. 6 #44; Col 7 Lines 35-40 "the modular construction of the roadway 20").
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the roadway taught by Narayana Bhat to have a modular roadway taught by Bolger for the purpose of easy replacement at low costs. (Refer to Col 3 Lines 1-5)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859